Citation Nr: 1036500	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-04 940	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement service connection for peripheral neuropathy in 
the right upper extremity.

2.  Entitlement service connection for peripheral neuropathy in 
the lower extremities.  

3.  Whether severance of service connection for peripheral 
neuropathy in the left upper extremity was proper.  

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1968 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

This matter is also before the Board on appeal of a rating 
decision July 2006 of the RO, which severed service connection 
for peripheral neuropathy in the left upper extremity.  

In May 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  Also in May 2007, the Veteran 
withdrew his claim of service connection for a panic disorder 
including agoraphobia.  Another claim on appeal at that time, 
that of service connection for posttraumatic stress disorder, was 
later granted by the RO in a rating decision in April 2010  

In August 2007, the Board remanded the case to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The Veteran contends that peripheral neuropathy of the right 
upper extremity and lower extremities are either due to or 
aggravated by service-connected diabetes mellitus.  







A review of VA and private medical records shows that there was 
an isolated complaint of numbness in the fingers of the left hand 
in April 2003 and a complaint of foot pain in June 2005.  On a VA 
problem list, diabetes mellitus is recorded as of April 2005 and 
diabetic neuropathies as of November 2006.  Also, a private 
report in December 2009 shows a diagnosis of peripheral 
neuropathy involving upper and lower extremities of unclear 
etiology, most likely diabetes as a source, but ischemic 
neuropathy could not be ruled out in view of the Veteran's 
smoking habit.  

On VA examination in April 2005, the examiner stated that the 
symptoms of  peripheral neuropathy preceded the diagnosis of 
diabetes mellitus.  In an addendum in November 2005, the examiner 
stated that diabetes mellitus could certainly contribute and 
aggravate a pre-existing condition, but in this case a baseline 
could not be determine without resort to speculation.  In 
December 2006, VA records show that diabetes was likely 
aggravating the Veteran's neuropathy in his feet.  

As the evidence of record is insufficient to decide the claims, 
further factual development is needed under the duty to assist. 

In a rating decision in July 2006, the RO severed service 
connection for peripheral neuropathy in the left upper extremity.  
The Board is construing a statement written on VA Form 9, 
received by the RO in January 2007, as the Veteran's expression 
of disagreement with the RO's decision.  In that statement, the 
Veteran indicated his appeal of the decision on his claim with 
regard to peripheral neuropathy of the upper extremities.  
(Emphasis added to clarify Veteran's intent).  When there has 
been an adjudication by the RO and a timely notice of 
disagreement has been filed, a statement of the case addressing 
the issue must be furnished to the Veteran.  Manlincon v. West, 
12 Vet. App. 238 (1999).







Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of treatment of 
peripheral neuropathy since March 2007 
from the Memphis VAMC. 

2.  Afford the Veteran a VA examination to 
determine: 

a).  Whether the Veteran has peripheral 
neuropathy in the right upper extremity 
and in the lower extremities versus 
peripheral vascular disease due to smoking 
or some other etiology. 

b).  If the Veteran has peripheral 
neuropathy is it more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that peripheral neuropathy in 
the right upper extremity and in the lower 
extremities, if present, is due to 
service-connected diabetes mellitus. 

In formulating an opinion, the VA 
examiner is asked to comment on the 
following: 

If peripheral neuropathy preceded the 
diagnosis of diabetes is such a 
finding consistent with an early 
manifestation of diabetes, which is 
later diagnosed, considering accepted 
medical principles pertaining to the 
history, manifestation, clinical 
course, and character of diabetes 
mellitus.  





If however after a review of the 
record, an opinion on causation is 
not possible without resort to 
speculation, the examiner is asked to 
clarify whether actual causation or 
aggravation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, 
diabetes, is not more likely than any 
other to cause the Veteran's current 
peripheral neuropathy and that an 
opinion on causation is beyond what 
may be reasonably concluded based on 
the evidence of record and current 
medical knowledge.

c).  If peripheral neuropathy is not due 
to diabetes mellitus, is the current 
peripheral neuropathy or other pathology, 
if any, of the right upper extremity and 
the lower extremities aggravated by 
diabetes mellitus. 

In this context, the term 
"aggravation" means a permanent 
increase in the underlying 
disability, that is, an irreversible 
worsening of peripheral neuropathy or 
other pathology, if any, beyond the 
natural clinical course and character 
of the condition due to diabetes 
mellitus as contrasted to a temporary 
worsening of symptoms.

The claims file should be made available 
to the examiner for review.



3.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

4.  Furnish the Veteran a statement of the 
case on the claim of whether severance of 
service connection for peripheral 
neuropathy in the left upper extremity was 
proper.  In order to perfect an appeal of 
the claim to the Board, the Veteran must 
still timely file a substantive appeal 
after issuance of the statement of the 
case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).


